Case 6:13-cr-00304-JA-GJK Document 233 Filed 03/31/21 Page 1 of 3 PagelD 4131

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
VS. a CASE NO. 6:13-cr-304-JA-GJK
WILLIAM A WHITE

 

ORDER

Defendant filed a “Motion for Return of Seized Property Pursuant to Fed.
R. Crim. P. 41(g).” (Doc. 221). The Government opposes the motion. (Doc. 226).
Because Defendant has unclean hands and because he does not. allege an |
unlawful search and seizure of the property or show he was wrongly deprived of
the property. the motion must be denied.

“A person aggrieved by an unlawful search and seizure of property or the
deprivation of property may move for the property’s return.” Fed. R. Crim. P.
41(g). Defendant seeks to have emails seized in this matter from the email
account dhyphen@yahoo.com returned to him. The emails were obtained by a
warrant and Defendant makes no allegations the warrant was an unlawful
search and seizure. Nor can Defendant show that anyone deprived him of his
emails. As set forth in the Government’s response, the Government “returned”
the emails to him through his counsel. (Doc. 226 at 9; Doc. 226-1). Further,

Defendant admits that he gave a copy of the emails to his mother.

 
Case 6:13-cr-00304-JA-GJK Document 233 Filed 03/31/21 Page 2 of 3 PagelD 4132

(Unfortunately, the copy of the emails that I gave my mother is corrupt.”) (Doc.
221, 411). Defendant also admits that his attorney in his criminal case in the
Western District of Virginia “presented [him] with a binder consisting of print
outs of the emails returned by In Re: dhyphen@yahoo.com MD Fi Case No: 12-
mj-1494.” (Doc. 221, 18). Finally, as the Government asserts, Defendant should
be able to obtain copies of the emails from his Yahoo account, unless, of course,
he deleted them. (Doc. 226 at 10).
Moreover, a court should treat a motion for return of property filed after
the criminal proceedings as a civil action in equity. United States v. Potes
Ramirez, 260 F.3d 1310, 1314 (11th Cir. 2001). Under equitable principles, to
obtain relief, Defendant must have “clean hands.” United States v. Howell, 425
| F.3d 971, 974 (11th Cir. 2005). Defendant used the dhyphen@yahoo. com email
account to receive blind copies of threats he sent via other email addresses
controlled by him which facilitated his misconduct. Emails sent and received by
dhyphen@yahoo.com were direct evidence in his trial showing user attribution
and the persistence of his threats. (Doc. 72). Defendant thus has “unclean
hands” as to these emails which proscribes the equitable relief he seeks.
Henderson v. United States, 135 S. Ct. 1780, 1783 n.1 (2015){unelean hands
doctrine “might apply, t for example, if a felon requests the return | or transfer of

property used in furtherance of his offense. See, e.g., United States v. Kaczynski,

 
Case 6:13-cr-00304-JA-GJK Document 233 Filed 03/31/21 Page 3 of 3 PagelD 4133

551 F.8d 1120, 1129-1130(C.A. 9 2009)(holding that the Unabomber had
unclean hands to request the return of the bomb-making materials’”)).

Defendant’s “Motion for Return of Seized Property Pursuant to Fed. R.
Crim. P. 41(g)” is DENIED.

é fad
DONE and ORDERED in Orlando, Florida, on March .3/_, 2021.

Ange

JOHLY ANTOON II
I Unitéd States District Judge

Copies furnished to:

United States Attorney
United States Probation Office
William A White

 

 
